Citation Nr: 0701087	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-16 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable rating for skin lesions, to 
include actinic keratoses and solar elastosis.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1943 through 
December 1945.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board has advanced the veteran's appeal on the docket on 
its own motion based on the age of the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2002 rating decision, the RO granted service 
connection for skin lesions, to include actinic keratoses and 
solar elastosis, and assigned a noncompensable rating, 
effective March 14, 2001.  In August 2003, the veteran 
submitted a request for an increased rating for his skin 
condition.  

The record shows that the veteran was last afforded a VA skin 
examination in September 2003.  During this examination, the 
examiner noted that the veteran did not experience itching 
and burning nor was he on any medications for any skin-
related condition, including corticosteroids, suppression 
drugs, or topical medications.  Upon examination, the 
physician noted four lesions; behind the right ear, in the 
lateral canthus area, on the dorsal aspect of the left hand, 
and on the right mid-forearm.

The veteran was afforded a hearing in February 2006 before 
the undersigned veterans law judge (VLJ).  During the 
hearing, the veteran state that skin lesions would appear on 
his head, upper extremities, back, shoulders, across the 
stomach, and occasionally on the legs.  The veteran also 
stated that when the lesions appear, they itch and bother 
him, and that he used prescribed medications to sooth the 
itching.  The veteran explained that the lesions could appear 
anywhere on his body at any time.  The veteran also submitted 
a statement stating that his skin condition is treated with 
various topical medications, including a topical 
corticosteroid, desonide.  

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Here, the veteran's hearing testimony indicates that 
the veteran's symptomatology may have worsened since his last 
VA skin examination.  Additionally, the September 2003 
examination only considered four specific lesions that were 
present at the time of examination, rather than the veteran's 
skin condition as a whole.  The Board believes the veteran 
should undergo an additional VA examination to better assess 
the severity, symptomatology, and manifestations of his 
service-connected skin lesions.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
a VA health-care facility if the evidence of record does not 
contain adequate evidence to decide a claim).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an effective date for the 
disability on appeal.  As the latter question is involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 3.159(b), 
that informs the veteran that an effective date for the award 
of benefits will be assigned if the increased rating is 
granted, and also includes an explanation as to the type of 
evidence needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of his skin lesions, to include 
actinic keratoses and solar elastosis.  
The claims file should be provided to the 
examiner prior to the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiners should be accomplished and any 
such results must be included in the 
examination report.  A complete rationale 
for all opinions expressed must be 
provided. 

The examiner should address the following:  
1) the percentage of the entire body that 
is affected the veteran's condition; 2) 
the percentage of the exposed areas 
affected by the veteran's condition; 3) 
whether topical therapy was required to 
treat the condition during the past 12-
month period; and 4) whether intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs were 
required, and if so, for what period of 
time during the past 12-months.  

2.  The AMC should provide the veteran 
with proper VCAA notice of the information 
and evidence necessary to establish an 
effective date, including; notice of what 
evidence, if any, the veteran is expected 
to obtain and submit, what evidence will 
be retrieved by the VA, and inform the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claim.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 C.F.R. 
§ 3.159.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


